United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 14, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-31000
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

GREGORY O’NEAL FRANKLIN

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:99-CR-19-1
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gregory

O’Neal Franklin has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Franklin has not filed a response to the motion.    Our independent

review of the brief and the record discloses no nonfrivolous

issues for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.